PER CURIAM.
This matter is before us upon the recommendation of the Board of Governors of the Oregon State Bar that Duane Clay Morrow be permanently disbarred.
The defendant was admitted to the practice of law in September 1953 and practiced in Oregon for a period of about five years. On September 10, 1958 defendant’s license to practice law was suspended by this court for a period of three years and thereafter until such time as this court should find that Morrow *431was again qualified to accept the obligations and faithfully perform the duties of an attorney. See In re Morrow, 214 Or 250, 329 P2d 482.
On September 16, 1959 defendant was convicted in the circuit court for Marion county of the crime of obtaining money by false pretenses and sentenced to a term of five years in the penitentiary. Execution of the sentence was suspended and defendant was placed on probation for a period of five years under the control of the State Board of Parole and Probation. On February 1, 1961 the court revoked the probation and committed Morrow to the penitentiary to serve his five-year sentence.
On February 1, 1961 defendant was convicted in the circuit court for Marion county of the crime of forgery and was sentenced to a term of five years in the penitentiary, with the sentence to run concurrently with the prior five-year sentence imposed for obtaining money under false pretenses.
We have reviewed the record and approve the findings and recommendations of the Board of Governors. The defendant Duane Clay Morrow is permanently disbarred.